Case 1:20-cr-00320-PAE Document 6 Filed 06/23/20 Page 1 of 6

JUDGE EMCELMAYER

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA
- Vv. 7 : INDICTMENT
WILLIAM SADLEIR, : 20 Cr. ( )

Defendant.

COUNT ONE
(Wire Fraud - Advertising Scheme)

The Grand Jury charges:

1. From at least in or about 2016, up to and including
in or about March 2020, in the Southern District of New York and
elsewhere, , WILLIAM SADLEIR, the defendant, willfully and
knowingly, having devised and intending to devise a scheme and
artifice to defraud, and for obtaining money and property by means
of false and fraudulent pretenses, representations, and promises,
transmitted and caused to be transmitted by means of wire, radio,
and television communication in interstate and foreign commerce,
writings, signs, signals, pictures, and sounds for the purpose of
executing such scheme and artifice, to wit, SADLEIR, who was the
chairman and chief executive officer of Aviron Pictures, ULC
{together with its affiliated entities, “Aviron”), misappropriated

millions of dollars in investor funds from Aviron for his own

 

 

 

 
Case 1:20-cr-00320-PAE Document 6 Filed 06/23/20 Page 2 of 6

personal use through fraud and deceit, including through the use
of a sham advertising company he created to carry out the scheme.
(Title 18, United States Code, Sections 1343 and 2.)

COUNT . TWO
(Wire Fraud - UCC Scheme)

The Grand Jury further charges:

2. Tn or about 2019, in the Southern District of New
York and elsewhere, WILLIAM SADLEIR, the defendant, willfully and
knowingly, having devised and intending to devise a scheme and
artifice to defraud, and for obtaining money and property by means
of false and.fraudulent pretenses, representations, and promises,
transmitted and caused to be transmitted by means of wire, radio,
and television communication in interstate and foreign commerce,
writings, signs, signals, pictures, and sounds for the purpose of
executing such scheme and artifice, to wit, SADLEIR caused the
forging of the signature of one of the managers of an investment
fund (the “Fund”) that invested in Aviron on documents used to
remove Uniform Commercial Code liens on Aviron assets that secured
loans made by the Fund to Aviron, and SADLETR then sold the Aviron
assets without the Fund’s consent.

(Title 18, United States Code, Sections 1343 and 2.)

4

 

 

 
Case 1:20-cr-00320-PAE Document 6 Filed 06/23/20 Page 3 of 6

COUNT THREE
(Aggravated Identity Theft - UCC Scheme)

The Grand Jury further charges:

3. In or about 2019, in the Southern District of New
York and elsewhere, WILLIAM SADLEIR, the defendant, knowingly
transferred, possessed, and used, without lawful authority, a
means of identification of another person, during and in relation
to a felony violation enumerated in Title 18, United States Code,
Section 1028A(c), to wit, SADLETR possessed, used, and transferred
the name of another person in connection with the wire fraud scheme
charged in Count Two of this Indictment.

(Title 18, United States Code, Sections 1028A and 2.)

FORFEITURE ALLEGATION

 

4, As a result of committing the offenses alleged in
Counts One and Two of this Indictment, WILLIAM SADLEIR, the
defendant, shall forfeit to the United States, pursuant to Title
18, United’ States Code, Section 981{a}(1i}(C) and Title 28 United
States Code, Section 2461(c), any and all property, real and
personal, that constitutes or is derived from proceeds traceable
to the commission of said offenses, including but not limited to
a sum of money in United States currency representing the amount

of proceeds traceable to the commission of said offenses and the

 
Case 1:20-cr-00320-PAE Document 6 Filed 06/23/20 Page 4 of 6

following specific property:

a. the real property located at 9135 Hazen
Drive, Beverly Hills, California; and

b. a 2017 Tesla Model X vehicle with VIN number
5YUXCAE2 9HFO69465.

Substitute Asset Provision

 

5. Tf any of the above described forfeitable property,

as a result of any act or omission of the defendant:

a. cannot be located upon the exercise of due
diligence;
b, has been transferred or sold to, or deposited

with, a third person;

Cc. has been placed beyond the jurisdiction of the
Court;

d. has been substantially diminished in value; or

e. has been commingled with other property which

cannot be subdivided without difficulty;
jt is the intent of the United States, pursuant to Title 21, United
States Code, Section 853(p) and Title 28, United States Code,

Section

 
Case 1:20-cr-00320-PAE Document 6 Filed 06/23/20 Page 5 of 6

2461l(c), to seek forfeiture of any other property of the defendant
up to the value of the above forfeitable property.
(Title 18, United States Code, Section 981,

Title 21, United States Code, Section 853, ae
Title 28, United States Code, Section 2461.

Aon a | Kido C Crate

FOREPERSON AUDREY STRAUSS
Acting United States Attorney

 

 
Case 1:20-cr-00320-PAE Document 6 Filed 06/23/20 Page 6 of 6

 

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

UNITED STATES OF AMERICA
— vv. —
WILLIAM SADLEIR,

Defendant.

 

INDICTMENT

20 Cr. )

(Title 18, United States Code, Sections
1028A, 1343, & 2)

AUDREY STRAUSS
Acting United States Attorney.

A TRUE BILL

Foreperson,

 

 

 

 

 

 

 
